                                                                                                        OSEN LLC
                                                                                                    ATTORNEYS AT LAW
                                                                                                         WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                       1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                        T.212.354.0111

                                                       June 23, 2020

        VIA ECF
        Honorable Eric R. Komitee, U.S.D.J
        United States District Court, Eastern District of New York
        225 Cadman Plaza East, Brooklyn, N.Y. 11201

                   Re:      Spetner, et al. v. Palestine Investment Bank, 19-cv-005 (ERK) (RLM)

        Dear Judge Komitee:

                 Plaintiffs respectfully write to provide a case showing that directing another bank to
        facilitate funds transfers gives rise to a limited agency relationship. June 17, 2020 Transcript at 33,
        35. In In re Arcapita, defendant Bahraini banking corporation Tadhamon “conscious[ly] deci[ded]
        to forgo maintenance of a correspondent account in” New York, using instead another Bahraini
        bank, Khaleeji Commercial Bank (“Khaleeji”), to receive payments into Khaleeji’s correspondent
        account in New York from another bank, Arcapita. 549 B.R. 56, 70 n.18 (S.D.N.Y. 2016) (another
        defendant used its own correspondent account in New York for a separate transaction). That did
        not change the jurisdictional analysis premised on Licci as “Tadhamon sought to, and in fact, did
        take advantage of the United States’s dependable and transparent banking system by receiving the
        funds into a New York account before transferring them to its own account in Bahrain. Because
        Tadhamon directed the wire transfers to a specifically designated New York account for its own
        advantage, the receipt of the funds in New York is a ‘contact’ properly attributed to Tadhamon. In
        any case, … Khaleeji acted as Tadhamon’s agent when it received the funds, and thus, Khaleeji’s
        receipt of the funds in New York can be imputed to Tadhamon.” Id. (emphasis added).

               The court found that defendants’ conduct satisfied Licci because their “selection of dollars
        and their decision to utilize New York’s banking system to effectuate the transfer was no less
        deliberate than LCB’s use of New York’s banking system in Licci,” distinguishing Amigo Food’s
        “unauthorized” transfer. Id. at 65, 69. Here, PIB chose AJIB in order to access AJIB’s accounts in
        New York to send and receive money, admittedly “instructed” AJIB to direct transactions through
        those accounts to other New York accounts, PIB Br. at 21, and chose to offer ALF and HLF
        banking services in dollars—“no less deliberate[ly] than LCB” did. See also George Decl. ¶¶ 25-
        26 (PIB demanded payment via AJIB in New York (FAC Ex. B) and instructed HLF to do the same
        (FAC Ex. C)). It also chose to offer Saddam Hussein’s terrorism rewards initiative the ability to
        make payments via dollar-denominated checks knowing that they would be settled in New York.

                While PIB did not negotiate AJIB’s (or the PMA’s) particular choice of New York
        correspondent account, neither did the National Union defendants negotiate or even “ask[] about”
        the insurance plans they chose to join—their counterparty BP did before they “bought in” to the
        plans. Pls. Br. at 10-11. Like Khaleeji, AJIB is PIB’s agent for receiving and sending funds through
        New York—at the very least in the jurisdictional context to the extent PIB “delegated” the choice
        of forum to AJIB (and did not “reject[] the business,” id.).
Respectfully submitted,

/s/ Gary M. Osen
